Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-4, and 6-10 are allowed.
The indicated allowability of the subject matter previously presented in claim 12 (now presented in new claim 14) is withdrawn in view of a newly discovered reference.  Rejections based on the newly cited reference follow.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Smallrig L-bracket for Sony A6300 2189 design.  See Archive.org copies of http://www.smallrig.com/co-designs/ and http://www.smallrig.com/smallrig-l-bracket-for-sony-a6300-2189.html dated 06/09/2018 and 06/13/2018 respectively, which indicate that the design was accessible to the public before the effective filing date.  See product page at https://www.smallrigreseller.com/smallrig-l-bracket-for-sony-a6300-2189.html (copy and copy of product images included with image numbers added for ease of reference) which includes photographs which were not archived in the archive.org copies. Hereafter referred to as SmallRig.
With regard to claim 11: SmallRig discloses a camera accessory attachable to and detachable from a bottom surface of a camera including an insertion ejection port for inserting/ejecting a battery (see image 4 showing the battery port of the camera), the camera accessory comprising (see annotated Image 1 below with parts labeled): an accessory body (the bottom and vertical portions of the L-bracket, labeled 1); a fastening member configured to attach the accessory body to the bottom surface (attachment screw 3 is visible in Image 1); and an accessory lid member 2 which is attached to the accessory body and rotationally movable in a state where the accessory body is attached to the bottom surface of the camera between an open position where, when viewed from a bottom surface side of the camera, an area through which the battery that is inserted into or ejected from the insertion ejection port passes is not covered with the accessory lid member (as shown in Image 4, the accessory lid portion can be moved to an open position which exposes the battery insertion/ejection path to allow for the camera battery to be inserted or ejected) and a closed position where when viewed from the bottom surface side of the camera an area through which the battery passes is coved with the accessory lid member (this configuration is best shown in Image 6.

    PNG
    media_image1.png
    831
    1000
    media_image1.png
    Greyscale

In SmallRig the accessory body includes two types of portions which can reasonably be considered to correspond to the claimed “convex” part:
As can be seen in the rear view of Image 2 (and Image 3 showing the accessory attached to the camera) the accessory body has a raised lip on the front surface of the accessory body that conforms to the curved shape of the front end of the bottom surface of the camera body.  This convex part is convex towards the bottom surface of the camera body, which it is located immediately adjacent to and opposite from (in that the projection opposes the front end surface of the camera bottom side surface in this region), and is outside of a movable range of the rear monitor of the camera due to being positioned away from the rear monitor of the camera. 
As can be seen in Images 2, 3, 4, 5 and 6 the accessory body has two sets of ARCA rails, which are convex portions in that they extend outward from the accessory body to enable the accessory body to be mounted onto a compatible quick release system as shown in Figures 5 and 7.  These convex parts are on an opposite side of an outer surface of an end on the bottom side surface side of an exterior member of the camera in that the rails are located on an opposite side of the accessory body from the outer surface of the bottom surface side of the camera and the rails are positioned on both the front end and rear end of the bottom surface as well and run to the end of the bottom surface furthest from the battery insertion/ejection port.

With regard to claim 12: The convex portion of SmallRig, using the portion noted in portion a. of the rejection of claim 11 above, is formed at an end portion on the bottom surface side of the camera and on a side opposite to an opening/closing axis of the movable rear monitor with respect to an optical axis as a center (The A6300 that the accessory is intended to when used with has a movable rear monitor which is hinged at the top of the monitor.  The accessory body of the SmallRig includes marks indicating the position of the optical axis of the camera, and as can be appreciated in Image 5 the position of the top of the monitor is on the opposite side of the optical axis from raised lip of the accessory) when the movable monitor is closed with respect to the camera.
With regard to claim 13: SmallRig is shown and described as being intended to be used in combination with a camera having an insertion/ejection port in a bottom surface of the camera which allows a battery to be inserted and ejected. 

With regard to claim 14: SmallRig discloses a camera accessory attachable to and detachable from a bottom surface of a camera including an insertion ejection port for inserting/ejecting a battery (see image 4 showing the battery port of the camera), the camera accessory comprising (see annotated Image 1 below with parts labeled): an accessory body (the bottom and vertical portions of the L-bracket, labeled 1); a fastening member configured to attach the accessory body to the bottom surface (attachment screw 3 is visible in Image 1); and an accessory lid member 2 which is attached to the accessory body and rotationally movable in a state where the accessory body is attached to the bottom surface of the camera between an open position where, when viewed from a bottom surface side of the camera, a projection area on a plane corresponding to a bottom surface of the camera on which the insertion ejection port is projected is not covered with the accessory lid member (as shown in Image 4, the accessory lid portion can be moved to an open position which exposes the surface of the bottom where the battery insertion/ejection port is located to allow for the camera battery to be inserted or ejected) and a closed position where when viewed from the bottom surface side of the camera the projection area on the plane is covered with the accessory lid member (this configuration is best shown in Image 6.

    PNG
    media_image1.png
    831
    1000
    media_image1.png
    Greyscale

In SmallRig the accessory body includes two types of portions which can reasonably be considered to correspond to the claimed “convex” part:
As can be seen in the rear view of Image 2 (and Image 3 showing the accessory attached to the camera) the accessory body has a raised lip on the front surface of the accessory body that conforms to the curved shape of the front end of the bottom surface of the camera body.  This convex part is convex towards the bottom surface of the camera body, which it is located immediately adjacent to and opposite from (in that the projection opposes the front end surface of the camera bottom side surface in this region), and is outside of a movable range of the rear monitor of the camera due to being positioned away from the rear monitor of the camera. 
As can be seen in Images 2, 3, 4, 5 and 6 the accessory body has two sets of ARCA rails, which are convex portions in that they extend outward from the accessory body to enable the accessory body to be mounted onto a compatible quick release system as shown in Figures 5 and 7.  These convex parts are on an opposite side of an outer surface of an end on the bottom side surface side of an exterior member of the camera in that the rails are located on an opposite side of the accessory body from the outer surface of the bottom surface side of the camera and the rails are positioned on both the front end and rear end of the bottom surface as well and run to the end of the bottom surface furthest from the battery insertion/ejection port.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The archived SmallRig codesign page also discloses a number of other attachable accessories with designs similar to the 2189, see for example the SmallRig 2191 L-Bracket for Panasonic Lumix G9 (B&H Product page at https://www.bhphotovideo.com/c/product/1436948-REG/smallrig_2191_l_bracket_for_panasonic_lumix.html).  The 2189 was relied upon due to the similarities between the 2189 and the example disclosed in the specification, namely having a similar direction of opening for the accessory lid. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/LEON W RHODES, JR/Examiner, Art Unit 2852